—Appeal from a judgment of Genesee County Court (Noonan, J.), entered October 6, 2000, convicting defendant upon his plea of guilty of attempted assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant did not object to the enhancement of his sentence, nor did he move to withdraw his plea of guilty or vacate the judgment of conviction. Defendant therefore failed to preserve for our review his contention that County Court erred in enhancing his sentence based upon his failure to cooperate with the presentence investigation (see People v Baxter, 302 AD2d 950, 951 [2003]; People v Copeland, 288 AD2d 906, 906-907 [2001], lv denied 97 NY2d 703 [2002]). In any event, we conclude that the court properly enhanced defendant’s sentence (see Baxter, 302 AD2d at 951; People v Perkins, 291 AD2d 925, 926 [2002], lv denied 98 NY2d 654 [2002]). The general waiver by defendant of the right to appeal encompasses his challenge to the severity of the enhanced sentence (see People v Melendez, 291 AD2d 887 [2002], lv denied 98 NY2d 639 [2002]; People v Colley, 289 AD2d 1021 [2001], lv denied 98 NY2d 650 [2002]; see generally People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.